Case: 14-30055      Document: 00512854856         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30055
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

DARRELL R. JOHNS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CR-71-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Darrell R. Johns has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Johns has filed a response asserting that he received ineffective assistance of
counsel and challenging the district court’s denial of his motion to suppress,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-30055         Document: 00512854856        Page: 2     Date Filed: 12/02/2014


                                       No. 14-30055

the sufficiency of the evidence to support his conviction, and the district court’s
denial of his pretrial pro se motion for the appointment of new counsel.
       The record is not sufficiently developed to allow us to make a fair
evaluation of Johns’s claims of ineffective assistance of counsel; we therefore
decline to consider the claims without prejudice to Johns raising them on
collateral review. 1 We have reviewed counsel’s brief and the relevant portions
of the record reflected therein, as well as Johns’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. 2




       1See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014), cert. denied, 135 S. Ct.
123 (2014) (No. 13-10484).
       2   See 5TH CIR. R. 42.2.


                                              2